DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,4-8,10-13,15-23,25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. (US Pub.2017/0303248).
In claims 1,12,20,22 Chatterjee et al. discloses a method of wireless communication by a user equipment (UE), comprising:

receiving a downlink control channel including a first grant for a first acknowledgement or negative acknowledgement (ACK/NACK) resource for transmitting an early ACK/NACK (see fig.5; par[0063,0065] UE 501 receives DCI  PDSCH data 514, decodes the PDSCH 518B for early HARQ-ACK 520 to a base station 550. See further in fig.9; para [0083,0086,0087,0090] the UE 901 receives PDSCH 932A-Z, control channel 931, and transmits a first HARQ 939A (early ACK) scheduled at a predetermined timing resource on a first starting PUCCH offset resource ( a first offset indication)  the downlink control channel including an offset indication having a first value for a first time offset between receiving a downlink data channel and the first grant ( see para[0086,0087,0090] the HARQ feedback is transmitted on PUCCH resource starting from (n+4)th uplink subframe  away from N downlink subframe; or is configured at predetermined schedule timing resource);
receiving a second grant for a second ACK/NACK resource for transmitting a regular ACK/NACK, the second grant associated with a second offset indication having a second value for a second time offset between receiving the downlink data channel and the second grant ( see par[0086,0090] the HARQ-ACK message 939 scheduling may be managed in a table that specifically schedules predetermined timing resources configured in different PUCCH starting offsets (a second offset indication having a second time offset value), wherein the second time-offset value is larger than the first time offset value (see par[0086] it is well-known in the table of HARQs scheduled in different PUCCH starting offsets having different offset values wherein one value is greater than the other); and transmitting, to a base station, the early ACK/NACK on the first ACK/NACK resource on an uplink control channel upon partially decoding and
before completely decoding the downlink data channel (see fig.5; par[0065] the UE 501 verifies the data has been correctly decoded, transmits early ACK  at step 520 to let other device know that additional scheduled retransmissions is not needed).
In claims 2,13,21,23 Chatterjee et al. discloses transmitting the regular ACK/NACK on the second ACK/NACK resource after completing decoding of the downlink data channel (see par[0083,0085]fig.9; channel 931 schedules a standard HARQ 933A ( regular HARQ) at the end of retransmission window 955);
transmitting the regular ACK/NACK on the second ACK/NACK resource on the uplink control channel after decoding an entirety of the downlink data channel and based at least in part on the early ACK/NACK comprising an ACK ( see par[0084] the UE transmits HARQ 939 at predetermined time resource);
skipping transmission of the regular ACK/NACK ( see par[0084] the Ue skips transmission of HARQ 939A or may use that transmission period for other data); or skipping transmission of the regular ACK/NACK based at least in part on the early ACK/NACK comprising a NACK.
In claims 4,15,25 Chatterjee et al. discloses the receiving of the first grant and the receiving of the second grant both are via a dynamic downlink control channel ( see fig.9; par[0083-0085] HARQ 939A-C are configured at different starting PUCCH offsets in PDCCH 931).
In claims 5,16,26 Chatterjee et al. discloses the receiving of the second grant is via a dynamic downlink control channel and wherein the receiving of the first grant is via a semi-static radio resource control (RRC) message or via receiving a time offset
through a second RRC message (see par[0086] HARQ message 939 may be scheduled at specific/predetermined timing resources).
In claims 7,18,28 Chatterjee et al. discloses receiving a retransmission of the downlink data channel on a retransmission resource in response to transmitting the early ACK/NACK ( see fig.5;par[0065] UE 501 receiving retransmissions 516A-N; and initiates early ACK in 520).
In claims 8, 19,29 Chatterjee et al. discloses wherein the receiving of the retransmission of the downlink data channel comprise one of:
receiving the retransmission of the downlink data channel with a second downlink
control channel; or
receiving the retransmission of the downlink data channel without the second
downlink control channel, wherein the retransmission resource is at least partially preconfigured (see fig.5; par[0065]UE 501 receives retransmission PDSCH data 516A-N during a retransmission window 955 that is scheduled at predetermined resources as shown in par[0083,0086]; fig.9).
In claim 11, Chatterjeet al. discloses one of multiplexing the early ACK/NACK with the regular ACK/NACK for an additional downlink data channel based at least in part on a early ACK/NACK resource overlapping with a regular ACK/NACK resource for the additional downlink data channel (see par[0090-0091] separate regions having multiple starting offsets are configured  for intermediate HARQ 939A-C and standard HARQ 933A to avoid PUCCH resource overlapping/collision); or dropping one of the early ACK/NACK and the regular ACK/NACK that has a larger delay budget.
In claim 10, Chatterjeet al. discloses an uplink control channel resource is indicated in the second downlink control channel based at least in part on receiving the retransmission of the downlink data channel without receiving a third downlink
control channel (see fig.9; par[0087] the UE transmits HARQ feedback on PUCCH resources  starting from the (n+4)th uplink subframe correspond to repeated N  downlink subframes).
Allowable Subject Matter
Claims 9,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In claims 9,30 the prior art fails to disclose receiving the retransmission of the
downlink data channel with a third downlink control channel that overwrites contents of
the second downlink control channel for a current HARQ process based at least in part
on the early ACK/NACK including a NACK.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (Robustness Enhancement for Downlink Control information in a Downlink data channel; US Pub.2021/0120579).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413